                  Case 19-12748-LSS            Doc 67      Filed 12/30/19       Page 1 of 49



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


    In re                                                           Chapter 11

    MELINTA THERAPEUTICS, INC., et al.,                             Case No. 19-12748 (LSS)

                    Debtors.1                                       Jointly Administered


                            MOTION OF DEBTORS FOR ORDERS (I)(A)
                           ESTABLISHING BIDDING PROCEDURES; (B)
                            APPROVING EXPENSE REIMBURSEMENT
                     (C) ESTABLISHING PROCEDURES RELATING TO THE
                     ASSUMPTION OR ASSUMPTION AND ASSIGNMENT OF
                     CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
                       LEASES, INCLUDING NOTICE OF PROPOSED CURE
                      AMOUNTS; (D) APPROVING FORM AND MANNER OF
                         NOTICE OF ALL PROCEDURES, PROTECTIONS,
                     SCHEDULES, AND AGREEMENTS; (E) SCHEDULING A
                      HEARING TO CONSIDER ANY PROPOSED SALE; AND
                        (F) GRANTING CERTAIN RELATED RELIEF; AND
                    (II)(A)APPROVING ANY SALE OF SUBSTANTIALLY ALL
                       OF DEBTORS’ ASSETS AND (B) AUTHORIZING THE
                         ASSUMPTION AND ASSIGNMENT OF CERTAIN
                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                    IN CONNECTION WITH THE SALE; AND (C) GRANTING
                      RELATED RELIEF OR, IN THE ALTERNATIVE (III)(A)
                           AUTHORIZING DEBTORS’ ASSUMPTION OF
                       RESTRUCTURING SUPPORT AGREEMENT AND (B)
                                 GRANTING RELATED RELIEF

                  Melinta Therapeutics, Inc. (“Melinta Therapeutics”) and certain of its affiliates,

the debtors and debtors-in-possession in the above-captioned cases (collectively, the “Debtors,”

the “Company,” or “Melinta”), hereby move (this “Motion”) this Court, pursuant to sections

105(a), 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules


1
      The Debtors and the last four digits of their respective taxpayer identification numbers are: Melinta
      Therapeutics, Inc. (0364); Cempra Pharmaceuticals, Inc. (5814); CEM-102 Pharmaceuticals, Inc. (4262);
      Melinta Subsidiary Corp. (9437); Rempex Pharmaceuticals, Inc. (6000); and Targanta Therapeutics Corporation
      (1077). The address of the Debtors’ corporate headquarters is 44 Whippany Road, Suite 280, Morristown, New
      Jersey 07960.



60124/0001-18881660v1
                 Case 19-12748-LSS            Doc 67       Filed 12/30/19        Page 2 of 49



2002, 6004, and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Bankruptcy Rules”), for entry of

(i) an order, substantially in the form attached hereto as Exhibit A (the “Bidding Procedures

Order”), (a) authorizing and approving certain proposed bidding and sale procedures,

substantially in the form attached hereto as Exhibit B (the “Bidding Procedures”), in

connection with a transaction (a “Transaction”)2 involving either a sale of certain or all of the

Debtors’ assets (the “Assets” and a sale thereof pursuant to Bankruptcy Code section 363, a

“Section 363 Asset Sale”) or, in the case of a transaction structured pursuant to a chapter 11 plan

(a “Plan Sale”), the newly issued equity interests of reorganized Melinta Therapeutics (the

“Reorganized Melinta Common Stock”), the proposed Expense Reimbursement (as defined

herein), certain proposed assumption procedures in connection with the sale (the “Assumption

Procedures”), and the form and manner of notice of all procedures, protections, schedules, and

agreements, (b) scheduling a hearing (the “RSA/Sale Hearing”) to consider final approval of the

Section 363 Asset Sale or the Debtors’ assumption of the Restructuring Support Agreement, as

applicable, and (c) granting related relief; and (ii) following the RSA/Sale Hearing, should the

Debtors elect to pursue a Section 363 Asset Sale, an order (the “Sale Order”), to be filed in

advance of the RSA/Sale Hearing, (a) approving the sale to the Successful Bidder (as defined in

the Bidding Procedures) (or, if the Successful Bidder fails to consummate the Sale, to the Back-

Up Bidder (as defined in the Bidding Procedures)), which sale shall be free and clear of all liens,

claims, encumbrances, and other interests, (b) authorizing the assumption or assumption and




2
    The term “Transaction,” as used in the Bidding Procedures, refers to a Section 363 Asset Sale or a Plan Sale,
    as applicable.



60124/0001-18881660v1
                 Case 19-12748-LSS            Doc 67       Filed 12/30/19        Page 3 of 49



assignment of certain executory contracts and unexpired leases (collectively, the “Designated

Contracts”), and (c) granting related relief or, in the alternative, (iii) following the RSA/Sale

Hearing, should the Debtors elect to pursue the Supporting Lender Transaction (as defined

herein), an order (the “RSA Order”) (a) authorizing the Debtors’ assumption of the

Restructuring Support Agreement (as defined herein) and (b) granting related relief. In support of

this Motion, the Debtors rely upon and incorporate by reference the Declaration of Peter

Milligan in Support of Chapter 11 Petitions and First-Day Papers [Docket No. 17] (the “First-

Day Declaration”).3 In further support of this Motion, the Debtors respectfully represent as

follows:

                                          RELIEF REQUESTED

         1.       By this Motion, the Debtors request entry of the following:

         (a)      the Bidding Procedures Order, substantially in the form attached hereto as
                  Exhibit A:

                  (i)     authorizing and approving the Bidding Procedures, substantially in the
                          form attached hereto as Exhibit B, in connection with the Sale;

                  (ii)    approving the Expense Reimbursement for the Supporting Lenders;

                  (iii)   scheduling an auction for the Assets (the “Auction”) to be held on
                          February 13, 2020, at 9:00 a.m. (prevailing Eastern Time);

                  (iv)    approving the Assumption Procedures in respect of the Designated
                          Contracts and approving the form and manner of service of the Contract
                          Assumption Notice;

                  (v)     approving the form and manner of service of the Sale Notices (as defined
                          herein);

                  (vi)    granting related relief;

         (b)      following the RSA/Sale Hearing, in the event the Debtors elect to pursue a
                  Section 363 Asset Sale, entry of the Sale Order:

3
    Capitalized terms used but not defined herein shall the meanings ascribed to them in the First-Day Declaration
    or the proposed Bidding Procedures, as applicable.



60124/0001-18881660v1
                 Case 19-12748-LSS           Doc 67       Filed 12/30/19       Page 4 of 49



                  (i)     authorizing and approving the sale of the Assets to the Successful Bidder
                          (or, if the Successful Bidder fails to consummate the Sale, to the Back-Up
                          Bidder) free and clear of all liens, claims, encumbrances, and other
                          interests; and

                  (ii)    authorizing and approving the assumption or assumption and assignment
                          of the Designated Contracts;

                  (iii)   granting related relief;

         (c)      following the RSA/Sale Hearing, in the event the Supporting Lenders are deemed
                  the Successful Bidder, entry of the RSA Order:

                  (i)     authorizing the Debtors to assume the Restructuring Support Agreement;
                          and

                  (ii)    granting related relief.

                                    PRELIMINARY STATEMENT

         2.       Following an extensive prepetition marketing process, the Debtors entered into a

Restructuring Support Agreement with the lenders under the Deerfield Facility (collectively, the

“Supporting Lenders”), pursuant to which the Supporting Lenders will acquire 100% of the

Reorganized Melinta Common Stock in satisfaction of their claims under the Prepetition Credit

Agreement (the “Prepetition Credit Agreement Claims”).4 The Debtors intend to file within 21

days after the Petition Date, a chapter 11 plan of reorganization (the “Plan”) and accompanying

disclosure statement reflecting the terms of the Restructuring Support Agreement and providing

for the consummation of the transactions set forth therein.5

         3.       While the Supporting Lender Transaction represents the best Transaction offer the

Debtors have received to date, and provides an actionable path to a confirmable chapter 11 plan,




4
    The “Restructuring Support Agreement” or “RSA” is that certain Restructuring Support Agreement among
    Melinta Therapeutics and the Support Lenders, dated as of December 27, 2019. A copy of the Restructuring
    Support Agreement is attached hereto as Exhibit E.
5
    The Supporting Lenders’ proposal to acquire the Debtors in accordance with the Restructuring Support
    Agreement is referred to herein as the “Supporting Lender Transaction.”



60124/0001-18881660v1
                 Case 19-12748-LSS        Doc 67     Filed 12/30/19     Page 5 of 49



the Debtors—consonant with their overarching objective of maximizing the value of their estates

for the benefit of all stakeholders—intend to conduct a postpetition bidding process to further

“market check” the Secured Lender Transaction. To this end, and as contemplated by the

Restructuring Support Agreement, the Debtors hereby seek approval of the Bidding Procedures

(and related assumption and noticing procedures) for the solicitation of bids for a Transaction.

         4.       As set forth more fully in the Bidding Procedures, the Debtors will consider

proposals structured as either a Plan Sale or a Section 363 Asset Sale. Upon receipt of the bids,

the Debtors (in consultation with the Consultation Parties) will review all proposed transactions

to determine whether there are any Qualified Bids other than the Supporting Lender Transaction.

If so, the Debtors will hold an Auction to identify the Successful Bidder (as defined in the

Bidding Procedures). In the event that the Successful Bid (as defined in the Bidding Procedures)

is structured as a Section 363 Asset Sale, the Debtors will seek approve of such sale at the

RSA/Sale Hearing and then prosecute a chapter 11 plan of liquidation. Should the Supporting

Lenders be deemed the Successful Bidder, the Debtors will seek authority to assume the

Restructuring Support Agreement at the RSA/Sale Hearing and thereafter seek confirmation of

the Plan. For this reason, by this Motion, and as an alternative to entry of the Sale Order, the

Debtor seek entry of the RSA Order, authorizing the Debtors to assume the Restructuring

Support Agreement, in the event that the Supporting Lenders are the Successful Bidder. Upon

the Debtors’ assumption of the Restructuring Support Agreement, the Debtors’ marketing

process will terminate, and the Debtors will be obligated, in accordance with the terms of the

Restructuring Support Agreement, to pursue the Supporting Lender Transaction.

         5.       In recognition of the considerable time, energy, and resources that the Supporting

Lenders have expended in connection with the Supporting Lender Transaction, if the Supporting




60124/0001-18881660v1
                  Case 19-12748-LSS       Doc 67     Filed 12/30/19     Page 6 of 49



Lenders are not the Successful Bidder (or if the Debtors consummate any Transaction other than

the Supporting Lender Transaction), the Debtors seek authority to reimburse the Supporting

Lenders for their reasonable and actual fees and expenses incurred in connection with the

Supporting Lender Transaction, in an amount not to exceed $2,000,000 (the “Expense

Reimbursement”).

                                  JURISDICTION AND VENUE

         6.       This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). Venue of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408

and 1409.

         7.       The legal predicates for the relief requested herein are Bankruptcy Code sections

105(a), 363, and 365, Bankruptcy Rules 2002, 6004, and 6006, and Local Bankruptcy Rule

6004-1.

         8.       Pursuant to Rule 9013-1(f) of the Local Bankruptcy Rules, the Debtors consent to

the entry of a final judgment or order with respect to this Motion if it is determined that this

Court would lack Article III jurisdiction to enter such final order or judgment absent the consent

of the parties.

                                          BACKGROUND

I.       The Chapter 11 Cases

         9.       On December 27, 2019 (the “Petition Date”), each Debtor commenced a case by

filing a petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter

11 Cases”). The Chapter 11 Cases are jointly administered.




60124/0001-18881660v1
                  Case 19-12748-LSS            Doc 67       Filed 12/30/19       Page 7 of 49



          10.      The Debtors continue to operate their businesses and manage their properties as

debtors and debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

          11.      To date, the Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) has not appointed a creditors’ committee in the Chapter 11 Cases, nor has any

trustee or examiner been appointed therein.

          12.      Melinta is a biopharmaceutical company focused on developing and

commercializing differentiated anti-infective medications. The Company’s mission is to stem the

public health threat posed by bacterial antibiotic resistance through the research and creation

of antibiotics for serious gram-positive and gram-negative types of bacterial infections. Melinta

currently has four medications in its antibiotic portfolio, which are sold under the brand names of

Baxdela, Vabomere, Orbactiv, and Minocin (collectively, the “Medications”). The Company’s

business operations, corporate and capital structures, and restructuring efforts are described in

greater detail in the First-Day Declaration.

II.       The Debtors’ Prepetition Marketing Efforts

          13.      In the approximately four-month period leading up to the Petition Date, the

Company, assisted by its professional advisors,6 canvassed and evaluated a wide array of

potential restructuring alternatives, including a sale of all or a portion of the Company’s

business, third-party financing alternatives, a “standalone” restructuring of the Company’s

balance sheet, and various permutations of the foregoing. The Company considered both in- and

out-of-court implementation alternatives.




6
      The Company’s restructuring advisors are Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) and Cole
      Schotz P.C. as legal counsel, Jefferies LLC (“Jefferies”) as investment banker, and Portage Point Partners,
      LLC, as financial advisor.



60124/0001-18881660v1
                 Case 19-12748-LSS              Doc 67       Filed 12/30/19          Page 8 of 49



         14.      The Company and Jefferies launched a formal marketing process in mid-

September. The marketing process solicited indications of interest for both potential buyers and

parties interested in providing financing to the Debtors. The Company and Jefferies contacted or

were contacted by 77 parties with respect to a sale transaction, including 48 potential strategic

buyers and 29 financial buyers.7

         15.      Of the 77 potential bidders with whom the Debtors and Jefferies had contact, 30

executed NDAs and were provided access to a dataroom containing confidential information

regarding the Debtors, their business, and their Assets. Of these 30 parties, 18 expressed further

interest in participating in a transaction and had further discussions with the Debtors and their

advisors regarding potential transactions.

         16.      The Debtors and Jefferies established October 24, 2019, as the deadline for the

submission of initial indications of interest from potential transaction counterparties.8 On

October 24, 2019, the Debtors received three indications of interest from interested parties, each

of which proposed a purchase of the Debtors’ assets. Following the October 24 deadline, one

additional party provided an indication of interest for the Assets.9 The Debtors and their advisors

worked with the parties submitting the indications of interest to refine and progress the offers set

forth therein. This process involved numerous management meetings, telephonic and in-person

conversations, and responses to extensive diligence requests. The process also involved




7
    The Company and Jefferies also reached out to 47 potential capital providers, with six signing non-disclosure
    agreements (“NDAs”) and gaining access to the Company’s virtual dataroom established in connection with the
    sales and marketing process. None of these potential capital providers submitted an indication of interest (as
    defined below).
8
    The Debtors had initially set earlier deadlines for indications of interest, but extended these deadlines on
    multiple occasions to accommodate potential bidders’ timelines.
9
    Consistent with their overarching objective of achieving the higher or otherwise best transaction offer possible,
    the Debtors and Jefferies decided against rigid enforcement of the indication-of-interest deadline.



60124/0001-18881660v1
                 Case 19-12748-LSS         Doc 67     Filed 12/30/19     Page 9 of 49



negotiations with the bidders in order to improve the terms set forth in the indications of interest.

A number of parties contacted by the Company and Jefferies (including multiple parties who

submitted an indication of interest) have indicated that they remain interested in a transaction

with the Company, but that they require additional time to be fully prepared to transact.

         17.      Following their review of the indications of interest and further discussions with

their advisors, the Debtors determined that the offer submitted by the Supporting Lenders was

the highest and best initial offer. The Supporting Lenders subsequently informed the Company

that they intend to pursue their proposed transaction as an acquisition of the Company’s equity

under a plan, rather than an acquisition of the Company’s assets through a section 363 process.

Against this backdrop, the Company and its advisors developed the Bidding Procedures and the

Restructuring Support Agreement to enable the Company to simultaneously pursue the

Supporting Lenders Transaction, while continuing the marketing process, all with the goal of

maximizing the value of their Assets.

III.     The Bidding Procedures

         18.      The Bidding Procedures are designed to promote participation and active bidding

and ensuring an orderly marketing process consistent with the timeline available to the Debtors

under the terms of the Restructuring Support Agreement and Interim Cash Collateral Order. The

Bidding Procedures describe, among other things, the procedures for interested parties to access

due diligence, the process for written, irrevocable offers (“Bids”), the manner in which bidders

and bids become “qualified,” the receipt and negotiation of bids received, the conduct of any

auction, the selection and approval of any ultimately successful bidders, and the deadlines with

respect to the foregoing. The Bidding Procedures will allow the Debtors to conduct the Sale

process in a controlled, fair, and open manner and maximize value for stakeholders.




60124/0001-18881660v1
                Case 19-12748-LSS              Doc 67       Filed 12/30/19         Page 10 of 49



         19.      In accordance with Local Bankruptcy Rule 6004-1, the below chart summarizes

the Bidding Procedures and the procedures for conducting the Auction:10

 Qualification of Bidders              Any party that submits to the Debtors (i) an executed
 (Local Bankruptcy Rule                confidentiality agreement in such form reasonably satisfactory
 6004-1(c)(i)(A))                      to the Debtors, and (ii) reasonable evidence demonstrating the
                                       party’s financial capability to consummate a Transaction as
                                       reasonably determined by the Debtors may be granted access to
                                       diligence materials.
 Qualified Bids                        A “Qualified Bid” is the proposed Supporting Lender
 (Local Bankruptcy Rule                Transaction, or, a written offer to enter into a Transaction with
 6004-1(c)(i)(B))                      the Debtors, submitted to the Debtors and their advisors, so as
                                       to be received on or before the Bid Deadline that satisfies each
                                       of the following conditions:
                                       Good-Faith Offer; Partial Bids: Each Bid must constitute a
                                       good-faith, bona fide offer to (i) purchase all or a portion of the
                                       Assets through a Section 363 Asset Sale (it being understood
                                       that partial bids may be permitted only if (x) the combined
                                       consideration exceeds the value of the Supporting Lender
                                       Transaction and (y) either (1) such partial bids either close
                                       simultaneously unless otherwise agreed by the Supporting
                                       Lenders in their sole and absolute discretion or (2) the partial
                                       bid closing first is an acquisition of assets relating only to
                                       Baxdela) or (ii) purchase the Reorganized Melinta Common
                                       Stock through a Plan Sale.
                                       Cash Consideration: Each Bid must offer cash consideration
                                       for the Assets or the Reorganized Melinta Common Stock in an
                                       amount sufficient (when taken together with unacquired cash-
                                       on-hand on the expected closing date of the Transaction
                                       contemplated by such Bid, as forecasted in good faith by the
                                       Debtors) to repay in full, in cash, the amount of the then-
                                       current Credit Bid.
                                       Good-Faith Deposit: Each Bid (other than the Supporting
                                       Lender Transaction) must be accompanied by a deposit in the
                                       amount of 10% of cash consideration of the Purchase Price (as
                                       defined in the Modified Transaction Agreement (as defined
                                       below)), before any reductions for assumed liabilities (the
                                       “Good-Faith Deposit”).


10
     The following summary is qualified in its entirety by reference to the provisions of the Bidding Procedures. In
     the event of any inconsistencies between the provisions of the Bidding Procedures and the terms herein, the
     terms of the Bidding Procedures shall govern. Unless otherwise defined in the summary set forth in the
     accompanying text, capitalized terms have the meaning ascribed to them in the Bidding Procedures.



60124/0001-18881660v1
                Case 19-12748-LSS              Doc 67      Filed 12/30/19         Page 11 of 49



                                       Same or Better Terms: Each Bid must be on terms that in their
                                       totality are determined by the Debtors (in consultation with the
                                       Consultation Parties), in their business judgment, to be the
                                       same or better than the terms of the Supporting Lender
                                       Transaction in their totality.
                                       Executed Agreement: Each Bid must include executed
                                       transaction documents, signed by an authorized representative
                                       of such Potential Bidder, pursuant to which the Potential
                                       Bidder proposes to effectuate a Transaction (a “Modified
                                       Transaction Agreement”). The Modified Transaction
                                       Agreement for a Bid that proposes a Section 363 Asset Sale
                                       must be based on the form of asset purchase agreement (to be
                                       filed as a supplement hereto in advance of the hearing to
                                       consider approval of the Bidding Procedures) (the “Form
                                       Purchase Agreement”);11 the Modified Transaction
                                       Agreement for a Bid that proposes a Plan Sale must be based
                                       on the Restructuring Support Agreement and the Plan. Each
                                       Bid must also include a copy of the Modified Transaction
                                       Agreement marked against the Form Purchase Agreement or
                                       the Restructuring Support Agreement and the Plan, as
                                       applicable, to show all changes requested by the Potential
                                       Bidder (including those related to the assumption or
                                       assumption and assignment of contracts and licenses and other
                                       material terms such that the Debtors may determine how such
                                       Bid compares to the terms of the Form Purchase Agreement or
                                       the Restructuring Support Agreement and the Plan, as
                                       applicable, and competing Bids). Each Modified Transaction
                                       Agreement must provide (i) a commitment to close within two
                                       business days after all closing conditions are met and in any
                                       event no later than 75 days after the Auction (the “Cash
                                       Collateral Outside Date”), and (ii) a representation that the
                                       Potential Bidder will (A) make all necessary filings under the
                                       Hart Scott Rodino Antitrust Improvements Act of 1976, as
                                       amended (the “HSR Act”) within five calendar days following
                                       the execution date of the Modified Transaction Agreement and
                                       (B) use at least “reasonable best efforts” to satisfy all
                                       regulatory conditions (including all necessary acts under the
                                       HSR Act).
                                       Minimum Bid: A Bid must propose a minimum purchase price,
                                       including any assumption of ordinary-course liabilities (to the
                                       extent readily quantifiable) and any cure costs the Bidder

11
     The Debtors intend to file the Form Purchase Agreement as a supplement to this Motion in advance of the
     hearing to consider entry of the Bidding Procedures Order. As part of this supplement, the Debtors will provide
     a summary of the terms of the Form Purchase Agreement consistent with the applicable Bankruptcy Rules and
     Local Rules.



60124/0001-18881660v1
                Case 19-12748-LSS   Doc 67     Filed 12/30/19     Page 12 of 49



                              proposes to pay, that in the Debtors’ reasonable business
                              judgment (in consultation with the Consultation Parties) has a
                              value greater than the sum of: (i) (A) $140 million
                              (representing the aggregate amount of Prepetition Credit
                              Agreement Claims (and Expense Reimbursement, as
                              applicable) to be satisfied pursuant to the Plan in connection
                              with the Supporting Lender Transaction) less (B) the amount of
                              unacquired cash-on-hand on the expected closing date of the
                              Transaction contemplated by such Bid, as forecasted in good
                              faith by the Debtors, plus (ii) $1 million (the “Overbid
                              Amount”), plus (iii) any incremental costs or costs savings, as
                              the case may be, associated with closing the Transaction
                              contemplated in such Bid as compared to the Supporting
                              Lender Transaction (including incremental costs or costs
                              savings, as the case may be, related to professional fees and
                              time required to close such Transaction) (it being understood
                              that if it would be less costly to close such Transaction than the
                              Supporting Lender Transaction, then the amount contemplated
                              by this clause (iii) will be a negative number) (the sum of (i)
                              through (iii) being the “Minimum Bid Amount”); provided
                              that notwithstanding the foregoing, all Bids must offer cash
                              consideration in an amount (when taken together with
                              unacquired cash-on-hand on the expected closing date of the
                              Transaction contemplated by such Bid, as forecasted in good
                              faith by the Debtors) sufficient to repay in full, in cash, the
                              amount of the then-current Credit Bid.
                              Designation of Assigned Contracts and Leases: A Bid must
                              identify any and all executory contracts and unexpired leases of
                              the Debtors that the Potential Bidder wishes to be assumed or
                              assumed and assigned pursuant to the Transaction. A Bid must
                              specify whether the Debtors or the Potential Bidder will be
                              responsible for any cure costs associated with such assumption
                              or assumption and assignment and include a good-faith
                              estimate of such cure costs (which estimate shall be provided
                              by the Debtors).
                              Designation of Assumed Liabilities: A Bid must identify all
                              liabilities which the Potential Bidder proposes to assume.
                              Corporate Authority: A Bid must include written evidence
                              reasonably acceptable to the Debtors demonstrating
                              appropriate corporate authorization to consummate the
                              proposed Transaction and may not require, prior to
                              consummation, the approval of the board of directors (or
                              comparable governing body) and/or equity holders of such
                              Bidder; provided that, if the Potential Bidder is an entity
                              specially formed for the purpose of effectuating the


60124/0001-18881660v1
                Case 19-12748-LSS     Doc 67     Filed 12/30/19      Page 13 of 49



                              Transaction, then the Potential Bidder must furnish written
                              evidence reasonably acceptable to the Debtors of the approval
                              of the Transaction by the equity holder(s) of such Potential
                              Bidder.
                              Disclosure of Identity of Potential Bidder: A Bid must fully
                              disclose the identity of each entity that will be bidding for or
                              purchasing the Assets or the Reorganized Melinta Common
                              Stock or otherwise participating in connection with such Bid
                              (including the identity of any parent companies of such entity),
                              and the complete terms of any such participation, including any
                              connections, agreements, arrangements, or understandings with
                              the Debtors, the Supporting Lenders, or any other known,
                              potential, prospective bidder, or Potential Bidder, or any
                              officer, director, or equity holder of the Debtors.
                              Proof of Financial Ability to Perform: A Bid must include
                              written evidence that the Debtors may reasonably conclude, in
                              consultation with their advisors and the Consultation Parties,
                              demonstrates that the Potential Bidder has the necessary
                              financial ability to timely consummate a Transaction and must
                              further contain information that can be publicly filed and/or
                              disseminated providing adequate assurance of future
                              performance of all contracts and leases to be assumed and
                              assigned in such Transaction. Such information must include,
                              inter alia, the following:
                                    1. contact names and telephone numbers for verification
                                       of financing sources;
                                    2. written evidence of the Potential Bidder’s ability to
                                       finance its Bid with cash on hand, available lines of
                                       credit, uncalled capital commitments or otherwise
                                       available funds, and/or substantially final form
                                       financing commitment letter(s) with no diligence
                                       conditions, which letter(s) must be substantially
                                       complete and capable of execution prior to the
                                       RSA/Sale Hearing, in an aggregate amount equal to the
                                       cash portion of such Bid or the posting of an
                                       irrevocable letter of credit from a reputable financial
                                       institution (as determined in the Debtors’ discretion)
                                       issued in favor of the Debtors in the amount of the cash
                                       portion of such Bid, in each case, as are needed to close
                                       the Transaction;
                                    3. the Potential Bidder’s most current audited (if any) and
                                       latest unaudited financial statements or, if the bidder is
                                       an entity formed for the purpose of making a bid, the
                                       current audited (if any) and latest unaudited financial


60124/0001-18881660v1
                Case 19-12748-LSS     Doc 67     Filed 12/30/19     Page 14 of 49



                                       statements of the equity holder(s) of the bidder or such
                                       other form of financial disclosure, and a guaranty from
                                       such equity holder(s);
                                    4. a description of the Potential Bidder’s pro forma capital
                                       structure; and
                                    5. any such other form of financial disclosure or credit-
                                       quality support information or enhancement reasonably
                                       acceptable to the Debtors demonstrating that such
                                       Potential Bidder has the ability to promptly close the
                                       Transaction.
                              Regulatory and Third-Party Approvals: A Bid must set forth
                              each regulatory and third-party approval (including any
                              consents required from counterparties to intellectual property
                              licenses) required for the Potential Bidder to consummate the
                              Transaction, and the time period within which the Potential
                              Bidder expects to receive such regulatory and third-party
                              approvals.
                              Conditions/Contingencies: Except as provided in the
                              Restructuring Support Agreement, a Bid must not be subject to
                              material conditions or contingencies to closing, including,
                              without limitation, governmental approval, obtaining
                              financing, internal approvals, or further due diligence, other
                              than regulatory and third-party approvals of the type addressed
                              in paragraph (IV)(l) of the Bidding Procedures. For the
                              avoidance of doubt, the confirmation requirements prescribed
                              by Bankruptcy Code section 1129 shall not be construed as
                              impermissible conditions or contingencies for purposes of this
                              paragraph.
                              Bid Irrevocable: A Bid must provide that it is irrevocable until
                              two business days after the closing of the Transaction. Each
                              Potential Bidder (except for the Supporting Lenders) further
                              agrees that its Bid, if not chosen as the Successful Bidder, shall
                              serve, without modification, as a Backup Bidder (as defined
                              below), as may be designated by the Debtors at the RSA/Sale
                              Hearing or the Confirmation Hearing, as applicable, in the
                              event the Successful Bidder fails to close as, provided in the
                              Successful Bidder Transaction Agreement (as modified, if at
                              all) and the Sale Order or the Confirmation Order, as
                              applicable.
                              As-Is, Where-Is: A Bid structured as a Section 363 Asset Sale
                              must include the following disclaimer in the Modified
                              Transaction Agreement:




60124/0001-18881660v1
                Case 19-12748-LSS   Doc 67     Filed 12/30/19     Page 15 of 49



                              EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE [•] OF
                              THIS AGREEMENT OR ANY ANCILLARY DOCUMENT
                              DELIVERED BY ANY SELLER PURSUANT TO THIS
                              AGREEMENT (I) THE SELLERS MAKE NO
                              REPRESENTATION OR WARRANTY, EXPRESS OR
                              IMPLIED, AT LAW OR IN EQUITY, RELATING TO THE
                              BUSINESS, THE ASSETS OR THE ASSUMED
                              LIABILITIES, INCLUDING ANY REPRESENTATION OR
                              WARRANTY AS TO VALUE, MERCHANTABILITY,
                              FITNESS FOR A PARTICULAR PURPOSE OR FOR
                              ORDINARY PURPOSES, OR ANY OTHER MATTER, (II)
                              THE SELLERS MAKE NO, AND HEREBY DISCLAIM
                              ANY, OTHER REPRESENTATION OR WARRANTY
                              REGARDING THE BUSINESS, THE ASSETS OR THE
                              ASSUMED LIABILITIES, AND (III) THE ASSETS AND
                              THE ASSUMED LIABILITIES ARE CONVEYED ON AN
                              “AS IS, WHERE IS” BASIS AS OF THE CLOSING, AND
                              THE PURCHASER SHALL RELY UPON ITS OWN
                              EXAMINATION THEREOF. WITHOUT LIMITING THE
                              GENERALITY OF THE FOREGOING, EXCEPT AS
                              EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
                              ANCILLARY DOCUMENT DELIVERED BY ANY
                              SELLER PURSUANT TO THIS AGREEMENT, THE
                              SELLERS MAKE NO REPRESENTATION OR
                              WARRANTY REGARDING ANY BUSINESS OTHER
                              THAN THE BUSINESS, ANY ASSETS OTHER THAN THE
                              ASSETS OR ANY LIABILITIES OTHER THAN THE
                              ASSUMED LIABILITIES, AND NONE SHALL BE
                              IMPLIED AT LAW OR IN EQUITY.

                              Each Bid that is structured as a Plan Sale must include
                              substantially the same disclaimer, with appropriate
                              modifications to reflect such structure.
                              Time Frame for Closing: A Bid by a Potential Bidder must be
                              reasonably likely (based on antitrust or other regulatory issues,
                              experience, and other considerations) to be consummated, if
                              selected as the Successful Bid, within 75 days following the
                              conclusion of the Auction.
                              Consent to Jurisdiction: Each Potential Bidder must (i) submit
                              to the jurisdiction of the Bankruptcy Court to enter an order or
                              orders, which shall be binding in all respects, in any way
                              related to the Debtors, the Bidding Procedures, the Auction,
                              any Modified Transaction Agreement, or the construction and
                              enforcement of documents relating to any Transaction, (ii)
                              waive any right to a jury trial in connection with any disputes
                              relating to the Debtors, the Bidding Procedures, the Auction,


60124/0001-18881660v1
                Case 19-12748-LSS   Doc 67      Filed 12/30/19      Page 16 of 49



                              any Modified Transaction Agreement, or the construction and
                              enforcement of documents relating to any Transaction, and (iii)
                              commit to the entry of a final order or judgment in any way
                              related to the Debtors, the Bidding Procedures, the Auction,
                              any Modified Transaction Agreement, or the construction and
                              enforcement of documents relating to any Transaction if it is
                              determined that the Bankruptcy Court would lack Article III
                              jurisdiction to enter such a final order or judgment absent the
                              consent of the parties.
                              No Bid Protections: A Bid must not entitle the Potential Bidder
                              to any break-up fee, termination fee, transaction fee, expense
                              reimbursement, or any similar type of payment or
                              reimbursement, and, by submitting a Bid, the Potential Bidder
                              waives the right to pursue a substantial contribution claim
                              under Bankruptcy Code section 503 related in any way to the
                              submission of its Bid or participation in any Auction. Each
                              Potential Bidder presenting a Bid will bear its own costs and
                              expenses (including legal fees) in connection with any
                              proposed Transaction. For the avoidance of doubt, the
                              Supporting Lenders shall not be considered a Potential Bidder
                              for purposes of this paragraph.
 Expense Reimbursement        In recognition of the considerable time, energy and resources
 (Local Bankruptcy Rule       that the Supporting Lenders have expended in connection with
 6004-1(c)(i)(C))             the Supporting Lender Transaction, if the Supporting Lenders
                              are not the Successful Bidder (or if the Debtors consummate
                              any Plan or Section 363 Asset Sale of all or substantially all of
                              the Debtors’ Assets other than the Supporting Lender
                              Transaction), the Debtors seek authority to reimburse the
                              Supporting Lenders for their reasonable and actual fees and
                              expenses incurred in connection with the Supporting Lender
                              Transaction, in an amount not to exceed $2,000,000 (the
                              “Expense Reimbursement”).
 Modification of Bidding      Except as otherwise provided in the Restructuring Support
 and Auction Procedures       Agreement, the Bidding Procedures, or the Bidding Procedures
 (Local Bankruptcy Rule       Order, the Debtors (in consultation with the Consultation
 6004-1(c)(i)(D))             Parties) reserve the right as they may reasonably determine to
                              be in the best interest of their estates and in the exercise of their
                              fiduciary duties to: (a) determine which bidders are Qualified
                              Bidders; (b) determine which Bids are Qualified Bids; (c)
                              determine which Qualified Bid is the highest or otherwise best
                              proposal and which is the next highest or otherwise best
                              proposal; (d) reject any Bid (other than a Credit Bid by the
                              Supporting Lenders) that is (i) inadequate or insufficient, (ii)
                              not in conformity with the requirements of the Bidding
                              Procedures or the requirements of the Bankruptcy Code or


60124/0001-18881660v1
                Case 19-12748-LSS   Doc 67     Filed 12/30/19     Page 17 of 49



                              (iii) contrary to the best interests of the Debtors and their
                              estates; (e) impose additional terms and conditions with respect
                              to all potential bidders (other than the Supporting Lenders); (f)
                              extend the deadlines set forth herein (with the approval of the
                              Supporting Lenders); and (g) continue or cancel the Auction
                              and/or RSA/Sale Hearing, including by announcement in open
                              court without further notice (with the approval of the
                              Supporting Lenders).
 Closing with Alternative     A Bid must provide that it is irrevocable until two business
 Backup Bidders               days after the closing of the Transaction. Each Potential Bidder
 (Local Bankruptcy Rule       further agrees that its Bid, if not chosen as the Successful
 6004-1(c)(i)(E))             Bidder, shall serve, without modification, as a Backup Bidder
                              (as defined below), as may be designated by the Debtors at the
                              RSA/Sale Hearing or the Confirmation Hearing, as applicable,
                              in the event the Successful Bidder fails to close as, provided in
                              the Successful Bidder Transaction Agreement (as modified, if
                              at all) and the Sale Order or the Confirmation Order, as
                              applicable.
 Date, Time, Place, and       The Auction, if necessary, shall take place on February 13,
 Notice of Auction            2020, at 9:00 a.m. (prevailing Eastern Time) at the offices of
 (Local Bankruptcy Rule       [proposed] counsel for the Debtors, Skadden, Arps, Slate,
 6004-1(c)(ii)(A))            Meagher & Flom LLP, 4 Times Square, New York, New York
                              10036, or such other place and time as the Debtors shall notify
                              all Qualified Bidders that have submitted Qualified Bids
                              (including the Supporting Lenders) and the Consultation
                              Parties. The Auction may be postponed, adjourned, or
                              cancelled as the Debtors (in consultation with the Consultation
                              Parties) deem appropriate. Reasonable notice as is reasonably
                              practicable under the circumstances of such postponement or
                              adjournment and the time and place for the commencement or
                              resumption of the Auction or cancellation shall be given to all
                              Qualified Bidder. Otherwise, the Sellers shall pursue Court
                              approval of the Supporting Lender Transaction set forth in the
                              Restructuring Support Agreement.
 No Collusion                 Each Qualified Bidder (including the Supporting Lenders)
 (Local Bankruptcy Rule       participating in the Auction must confirm that it (i) has not
 6004-1(c)(ii)(B))            engaged in any collusion with respect to the bidding or any
                              Transaction and (ii) has reviewed, understands, and accepts the
                              Bidding Procedures.
 Auction Participants         Only the Debtors, the Consultation Parties, and any Qualified
 (Local Bankruptcy Rule       Bidder (including the Supporting Lenders), in each case, along
 6004-1(c)(ii)(C))            with their representatives and counsel, or such other parties as
                              the Debtors shall determine, shall attend the Auction.




60124/0001-18881660v1
                  Case 19-12748-LSS              Doc 67       Filed 12/30/19         Page 18 of 49



 Transcription or Video                  Bidding at the Auction will be transcribed.
 Recording
 (Local Bankruptcy Rule
 6004-1(c)(ii)(D))

IV.       Key Dates and Deadlines

          20.      The table below sets forth the proposed key dates and deadlines with respect to

the Sale process:

 January 24, 2020, at 10:00              Proposed hearing to consider entry of the Bidding Procedures
 a.m. (prevailing Eastern                Order
 Time)
 January 24, 2020 at 11:59               Deadline for Debtors to provide non-debtor Parties with (i) a
 p.m. (prevailing Eastern                list of Designated Contracts, and (ii) notice of the proposed
 Time)                                   Cure Amounts for the Designated Contracts
 February 7, 2020, at 4:00               Deadline to object to the Debtors’ proposed assumption or
 p.m. EST                                assumption and assignment of Designated Contracts and
                                         related Cure Amounts
 February 7, 2020, at 4:00               Deadline to object to Section 363 Asset Sale (“Sale Objection
 p.m. EST                                Deadline”)12
 February 10, 2020, at 4:00              Bid Deadline
 p.m. EST
 February 11, 2020, at 4:00              Deadline for Debtors to notify bidders of whether their Bids
 p.m. EST                                are Qualified Bids
 February 13, 2020, at 9:00              Auction to be held (if necessary)
 a.m. EST
 February 14, 2020, at 10:00             Deadline for Debtors to (i) file with the Bankruptcy Court the
 a.m. (prevailing Eastern                Notice of Successful Bidder and (ii) provide notice to non-
 Time)                                   Debtor parties of any Designated Contracts
 February 17, 2020, at 4:00              Deadline for Debtors and other parties to file responses to Sale
 p.m. EST                                Objections




12
      This objection deadline applies to all objections to the Motion and the sale of the Assets to a Successful Bidder,
      with the exception of objections solely related to the identity of the Successful Bidder, any changes to the Form
      Purchase Agreement, and adequate assurance of future performance by the Successful Bidder.
                                                                                                                (cont’d)


60124/0001-18881660v1
                 Case 19-12748-LSS          Doc 67     Filed 12/30/19     Page 19 of 49



 February 19, 2020, at 4:00           Deadline to object to (i) conduct of the Auction, (ii) the
 p.m. (prevailing Eastern             proposed Sale to the Successful Bidder, and (iii) the ability of
 Time)                                the Successful Bidder to provide adequate assurance of future
                                      performance, or the proposed form of adequate assurance of
                                      future performance, with respect to the assumption or
                                      assumption and assignment of any Designated Contracts (the
                                      “Supplemental Objection Deadline”)
 February 20, 2020, at [].m.         Deadline for Debtors and other parties to file responses to
 (prevailing Eastern Time)13          Supplemental Sale Objections
 [February 20, 2020, at [].m.        Date of Proposed RSA/Sale Hearing to consider either (i) entry
 (prevailing Eastern Time)]14         of the Sale Order or (ii) assumption of the Restructuring
                                      Support Agreement

V.       The Restructuring Support Agreement

         21.       Following extensive, good-faith negotiations, the Debtors and the Supporting

Lenders agreed to the terms of the Restructuring Support Agreement, which was executed on

December 27, 2019. As noted, the Restructuring Support Agreement contemplates the

Supporting Lenders’ acquisition of 100% of the Reorganized Melinta Common Stock under a

Plan, while permitting the Debtors to continue soliciting other Transaction Proposals in

accordance with the Bidding Procedures. In the event that the Supporting Lenders are the

Successful Bidder, the Debtors hereby seek authority to assume the Restructuring Support

Agreement. Upon the Debtors’ assumption of the Restructuring Support Agreement, the

Debtors’ marketing process will terminate, and the Debtors will be obligated, in accordance with

the terms of the Restructuring Support Agreement, to pursue the Supporting Lender Transaction.




13
     Subject to date of RSA/Sale Hearing.
14
     Subject to Court availability.
                                                                                                    (cont’d)


60124/0001-18881660v1
                Case 19-12748-LSS             Doc 67       Filed 12/30/19        Page 20 of 49



         22.      The Restructuring Support Agreement contains various representations,

warranties, covenants, and closing conditions. The following is a summary of the key terms of

the Restructuring Support Agreement related to the Chapter 11 Cases:15

 Obligations of the                    Subject in each case to the terms of the RSA, the Supporting
 Supporting Lenders                    Lenders have agreed to, among other things:
                                          Negotiate all Definitive Documents in good faith,
 Article III
                                           reasonably agree to extensions of the Milestones to the
                                           extent required to accommodate this Court’s calendar, and
                                           comply with their obligations under the RSA;
                                          Provide notice to the Company of certain events or
                                           conditions that are material to the Supporting Lender
                                           Transaction;
                                          Vote their claims in favor of the Plan, not change such
                                           votes, and not object to or oppose the Plan; and
                                          Negotiate in good faith with the Debtors regarding any
                                           impediments to the consummation of the Plan.
                                       Moreover, subject in each case to the terms of the RSA, the
                                       Supporting Lenders have agreed to not, among other things:
                                          Object to or oppose the Company’s actions and pleadings
                                           filed in accordance with the RSA and in furtherance of the
                                           Restructuring; or
                                        Take certain other actions that would be inconsistent with
                                           the terms of the RSA.
 Obligations of the Debtors            Subject in each case to the terms of the RSA, the Debtors have
                                       agreed to, among other things:
 Article IV
                                          Use commercially reasonable efforts to approve the Plan,
                                           support the Supporting Lender Transactions, comply with
                                           the RSA and comply with the Milestones;
                                          Provide advance copies of the Definitive Documents and
                                           certain other papers and negotiate with respect to such
                                           documents in good faith with the Supporting Lenders;
                                          Pursue entry of and comply with the terms of the Cash
                                           Collateral Order;

15
     Capitalized terms used in this paragraph shall have the meaning ascribed to them in the Restructuring Support
     Agreement. The summary contained herein is subject in its entirety to the terms and provisions of the
     Restructuring Support Agreement or other documents referenced therein, and in the event of any inconsistency
     between this summary and the terms and provisions in the Restructuring Support Agreement, the terms and
     provisions of the Restructuring Support Agreement shall control.



60124/0001-18881660v1
                Case 19-12748-LSS     Doc 67     Filed 12/30/19     Page 21 of 49



                                   Pay all Transaction Expenses;
                                   Provide notice to the Supporting Lenders of certain events
                                    or conditions that are material to the Supporting Lender
                                    Transaction; and
                                   Negotiate in good faith with the Debtors regarding any
                                    impediments to the consummation of the Plan.
                              Moreover, subject in each case to the terms of the RSA, the
                              Debtors have agreed to not, among other things:
                                   Object to or oppose implementation of the Supporting
                                    Lender Transactions;
                                   Except for in accordance with the Bidding Procedures,
                                    solicit, propose, or pursue any Alternative Transaction;
                                   Seek to amend or modify the Definitive Documentation; or
                                   Take certain other actions that would be inconsistent with
                                    the terms of the RSA.
 Fees Related to the          The Debtors shall pay (a) one Business Day prior to the
 Supporting Lender            Petition Date, (b) subject to the Cash Collateral Orders,
 Transaction                  including the payment procedures set forth therein, on the
                              Effective Date and (c) otherwise in accordance with the terms
 Section 10.13                of any applicable fee letters and court orders during the
                              pendency of the Chapter 11 Cases, all accrued and unpaid fees,
                              costs and expenses of the Supporting Lenders in connection
                              with the Restructuring (provided that the amount paid pursuant
                              to (a) above shall be agreed by the Debtors and the Supporting
                              Lenders and shall be less than the total amount of accrued and
                              unpaid expenses owing to the Supporting Lenders as of such
                              date), including, without limitation, the fees, costs and
                              expenses of (i) Sullivan & Cromwell LLP, (ii) Houlihan Lokey
                              Capital, Inc., (iii) Landis Rath, (iv) any other professionals that
                              may be retained by the Supporting Lenders in connection with
                              the Restructuring and (v) counsel for the Prepetition Agent.
 Mutual Termination           The RSA and the obligations thereunder may be terminated by
                              mutual written consent to terminate the RSA among the
 Section 9.1(a)               Company and the Requisite Supporting Lenders.
 Supporting Lender            The RSA provides that, subject to the terms thereof, the
 Termination Events           Supporting Lenders may terminate upon three Business Days’
                              notice from the Supporting Lenders to the Debtors any time
 Section 9.1(b)               after and during the continuance of, among other events, the
                              following:
                                   Certain breaches of representations of the covenants,
                                    agreements or representations or warranties in the RSA by


60124/0001-18881660v1
                Case 19-12748-LSS     Doc 67       Filed 12/30/19    Page 22 of 49



                                    the Debtors;
                                   Payments by the Debtors out of the ordinary course of
                                    business and inconsistent with the Budget, subject to
                                    Permitted Variances;
                                   Dismissal or conversion of the Chapter 11 Cases or denial
                                    of Confirmation Order;
                                   The Debtors’ failure to comply with the Milestones; or
                                   A challenge by the Debtors to the validity, perfection, or
                                    priority of the Supporting Lenders’ claims.
 Debtor Termination           The RSA provides that, subject to the terms thereof, the
 Events                       Debtors may terminate upon three Business Days’ notice from
                              the Debtors to the Supporting Lenders any time after and
 Section 9.1(d)               during the continuance of, among other events, the following:
                                   Certain breaches of representations of the covenants,
                                    agreements or representations or warranties in the RSA by
                                    the Supporting Lenders;
                                   Failure of the Supporting Lenders to provide an extension
                                    of the Milestones as required to accommodate this Court’s
                                    calendar;
                                   If, at any time, Deerfield fails to collectively hold or
                                    control 66.67% or more of the aggregate principal amount
                                    of the Prepetition Credit Agreement Claims; or
                                   The filing by the Supporting Lenders of any motion or
                                    pleading with the Bankruptcy Court that is inconsistent in
                                    any material respect with the RSA.
 Milestones                   The RSA provides for the following Milestones:
                                   On or before the date that is 21 days after the Petition Date,
                                    a Chapter 11 plan of reorganization (the “Acceptable
                                    Plan”) and related disclosure statement (the “Disclosure
                                    Statement”), in each case, in form and substance
                                    satisfactory to the Prepetition Lenders in their sole and
                                    absolute discretion, will be filed;
                                   On or before the date that is 30 days after the Petition Date,
                                    a hearing to approve the Bidding Procedures will have
                                    occurred;
                                   On or before the date that is 31 days after the Petition Date,
                                    an order approving the Bidding Procedures will have been
                                    entered;
                                   On or before the date that is 56 days after the Petition Date,



60124/0001-18881660v1
                Case 19-12748-LSS     Doc 67     Filed 12/30/19      Page 23 of 49



                                    a hearing to approve the Disclosure Statement will have
                                    occurred;
                                   On or before the date that is 57 days after the Petition Date,
                                    an order confirming the Disclosure Statement will have
                                    been entered;
                                   On or before the date that is 70 days after the Petition Date,
                                    the Auction shall have been held or the Debtors shall have
                                    publicly announced, in accordance with the Bidding
                                    Procedures, that the Auction was cancelled.
                                   On or before the date that is 90 days after the Petition Date,
                                    a confirmation hearing to approve the Acceptable Plan will
                                    have occurred;
                                   On or before the date that is 91 days after the Petition Date,
                                    a confirmation order of the Acceptable Plan will have been
                                    entered (the “Confirmation Order”); and
                                   As promptly as possible after entry of the Confirmation
                                    Order but not later than 106 days after the Petition Date,
                                    the Acceptable Plan will become effective.
 Proposed Treatment of        The Restructuring Term Sheet proposes the following
 Claims                       treatment of claims against and interest in the Debtors:
                              Administrative Claims and Priority Tax Claims: Each holder of
 Restructuring Term Sheet     an allowed administrative claim or priority tax claim shall
 Part II                      (a) be paid in full in cash on the later of (i) the Plan Effective
                              Date or (ii) the date such claim becomes due and payable in the
                              ordinary course of business or (b) receive such distribution
                              acceptable to the Requisite Supporting Lenders as necessary to
                              unimpair such claims.
                              Other Priority Claims: Each holder of an allowed other priority
                              claim shall be (a) paid in full in cash on the later of (i) the Plan
                              Effective Date and (ii) the date such claim becomes payable in
                              the ordinary course of business or (b) receive such distribution
                              acceptable to the Requisite Supporting Lenders as necessary to
                              unimpair such claims.
                              Other Secured Claims: Each holder of an allowed other
                              secured claim shall (a) be paid in full in cash on the later of (i)
                              the Plan Effective Date and (ii) the date such claim becomes
                              payable in the ordinary course of business or (b) receive such
                              distribution acceptable to the Requisite Supporting Lenders as
                              necessary to unimpair such claims
                              Prepetition Credit Agreement Claims: If the Prepetition
                              Lenders are the Successful Bidders, each holder of an allowed
                              Prepetition Credit Agreement Claim shall, in exchange for


60124/0001-18881660v1
                 Case 19-12748-LSS               Doc 67       Filed 12/30/19         Page 24 of 49



                                         (a) the portion of such Prepetition Credit Agreement Claim that
                                         was credit bid in connection with the Transaction (plus any
                                         incremental consideration bid by the Prepetition Lenders),
                                         receive its pro rata share of 100% of the Reorganized Melinta
                                         Common Stock and (b) with respect to the remaining portion,
                                         if any, of such Prepetition Credit Agreement Claims, receive
                                         its pro rata share of such distribution, if any, provided to
                                         holders of General Unsecured Claims.
                                         If a third-party bidder is the Successful Bidder, each holder of
                                         an allowed Prepetition Credit Agreement Claim shall, in full
                                         and final satisfaction, settlement, and release of and in
                                         exchange for such claim, receive its pro rata share of the
                                         Distributable Cash,16 until such claim is paid in full in cash.
                                         General Unsecured Claims: If the Prepetition Lenders are the
                                         Successful Bidders, unless otherwise agreed by each of the
                                         Company, the Requisite Supporting Lenders, and the
                                         applicable creditor, each holder of an allowed general
                                         unsecured claim shall receive such distribution as may be
                                         necessary to satisfy Bankruptcy Code section 1129(a)(7).
                                         If a third-party bidder is the Successful Bidder, each holder of
                                         an allowed general unsecured claim shall receive its pro rata
                                         share of Distributable Cash, if any, remaining after all
                                         Prepetition Credit Agreement Claims have been paid in full in
                                         cash.
                                         Intercompany Claims and Intercompany Interests: Each
                                         intercompany claim and intercompany interest (including all
                                         interests held by the Debtors in non-debtor subsidiaries) shall
                                         at the election of the Debtors, with the approval of the
                                         Requisite Supporting Lenders, be either (a) reinstated or (b)
                                         deemed automatically cancelled, extinguished, and discharged,
                                         in each case, for no consideration.
                                         Subordinated or Recharacterized Claims: Each claim (a)
                                         subject to subordination under section 510(b) of the
                                         Bankruptcy Code or (b) recharacterized as equity by order of
                                         the Bankruptcy Court, in each case shall be cancelled,
                                         extinguished, and discharged, and the holder thereof shall not
                                         receive or retain any property under the Plan on account of
                                         such claim.



16
     “Distributable Cash” means all cash held by the Debtors on the Plan Effective Date after consummating the
     sale to a third-party bidder (including the net cash proceeds of such sale), less amounts required to (a) pay in
     full all administrative claims (including professional fee claims), priority tax claims, other priority claims, and
     other secured claims and (b) fund any other cash obligations specified in the Plan.



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19     Page 25 of 49



                                   Equity Interests in Melinta Therapeutics: Each equity interest
                                   in Melinta Therapeutics (including common and preferred
                                   stock, options, warrants, and other agreements or rights to
                                   acquire the same (including any arising under or in connection
                                   with any employment agreement, incentive plan, benefit plan,
                                   or the like)) shall be cancelled, extinguished, and discharged,
                                   and the holder thereof shall not receive or retain any property
                                   under the Plan on account of such interest.

VI.       Assumption Procedures

          23.     The Debtors are also seeking approval of the Assumption Procedures to facilitate

the fair and orderly assumption or assumption and assignment (as applicable) of certain

executory contracts in connection with the Transaction. The key provisions of the Assumption

Procedures are:

         Contract Assumption Notice. No fewer than 14 calendar days prior to the Sale
          Objection Deadline (the “Assumption and Assignment Service Deadline”), the Debtors
          shall serve a notice of contract assumption in substantially the form attached hereto as
          Exhibit C (the “Contract Assumption Notice”) via first-class mail on all counterparties
          to all contracts expected to be Designated Contracts after consultation with the
          Supporting Lenders, and provide a copy of the same to the Supporting Lenders and the
          Consultation Parties. The Contract Assumption Notice shall inform each recipient of the
          timing and procedures relating to such assumption, and, to the extent applicable, (i) the
          title of the executory contract or unexpired lease, as applicable, (ii) the name of the
          counterparty to the executory contract or unexpired lease, as applicable, (iii) the Debtors’
          good-faith estimates of the amount of the required cure payments (the “Cure Amounts”)
          (if any) required in connection with the executory contract or unexpired lease, as
          applicable, and (iv) the Sale Objection Deadline; provided, however, that service of a
          Contract Assumption Notice does not constitute an admission that any contract is an
          executory contract or that the stated Cure Amount related to any contract or unexpired
          lease constitutes a claim against the Debtors or a right against any Successful Bidder (all
          rights with respect thereto being expressly reserved), and all rights are reserved for the
          Successful Bidder, following the Auction, to assert that any Cure Amount is lower than
          the Debtors’ estimate, subject to each counterparty’s opportunity to object. Further, the
          inclusion of a contract or unexpired lease, as applicable, on the Contract Assumption
          Notice is not a guarantee that such contract or unexpired lease, as applicable, will
          ultimately be assumed or assumed and assigned.

         Cure Amounts and Adequate Assurance of Future Performance. The payment of the
          applicable Cure Amounts by the Debtors or the Successful Bidder, as applicable, shall
          (i) effect a cure of all defaults existing thereunder and (ii) compensate for any actual
          pecuniary loss to such counterparty resulting from such default.


60124/0001-18881660v1
                Case 19-12748-LSS        Doc 67     Filed 12/30/19     Page 26 of 49




        Additions. The Debtors may designate, up to the date that is two business days before the
         RSA/Sale Hearing (the “Designation Deadline”), additional executory contracts and/or
         unexpired leases as agreements to be assumed by the Debtors and assigned to the
         Successful Bidder (the “Additional Designated Contracts”); provided, however, that, if
         the Debtors have elected to pursue a Plan Sale, the Designation Deadline (as used in this
         Motion, the Bidding Procedures and the Bidding Procedures Order) shall be the deadline
         to file the plan supplement, or such later date as may be approved by this Court in any
         order approving a disclosure statement and related solicitation procedures. Within three
         business days of notice of the Additional Designated Contracts by the Debtors, the
         Debtors shall serve a Contract Assumption Notice on each of the counterparties to such
         Additional Designated Contracts and their counsel of record, if any, indicating (i) that the
         Debtors intend to assume and assign the counterparty’s executory contract or unexpired
         lease, as applicable, to the Successful Bidder, (ii) any assignee, and (iii) the
         corresponding estimated Cure Amount.

        Eliminations. The Debtors may remove any executory contract or unexpired lease, as
         applicable, to be assumed by the Debtors and assigned to the Successful Bidder (the
         “Eliminated Agreements”) until the Designation Deadline or, if the Supporting Lenders
         are the Successful Bidder, in accordance with the RSA. The Debtors shall, as soon as
         reasonably practicable after identifying an Eliminated Agreement, serve a notice (a
         “Removal Notice”) on each of the impacted counterparties and their counsel of record, if
         any, indicating that the Debtors no longer intend to assign the counterparty’s contract or
         unexpired lease, as applicable, to the Successful Bidder in connection with the
         Transaction.

        Supplemental Contract Assumption Notice. Although the Debtors intend to make a
         good-faith effort to identify all Designated Contracts that may be assumed and assigned
         in connection with a Transaction, the Debtors may discover that certain executory
         contracts were inadvertently omitted from the Designated Contracts list, or the Successful
         Bidder may identify other executory contracts that they desire to assume and assign in
         connection with the Transaction. Accordingly, the Debtors reserve the right at any time
         after the Assumption and Assignment Service Deadline and before the closing of a
         Transaction, to (i) supplement the list of Designated Contracts with previously omitted
         executory contracts, (ii) remove Designated Contracts from the list of executory contracts
         ultimately selected as Designated Contracts that a Successful Bidder proposes be
         assumed and assigned to it in connection with a Transaction, and/or (iii) modify the
         previously stated Cure Amount associated with any Designated Contracts. In the event
         the Debtors exercise any of these reserved rights, the Debtors will promptly serve a
         supplemental notice of contract assumption or assumption and assignment (a
         “Supplemental Assumption Notice”) on each of the counterparties to such Designated
         Contracts and their counsel of record, if any, and the Consultation Parties; provided,
         however, the Debtors may not add an executory contract to the list of Designated
         Contracts that has been previously rejected by the Debtors by order of the Court. Each
         Supplemental Assumption Notice will include the same information with respect to listed
         Designated Contracts as was included in the Contract Assumption Notice.


60124/0001-18881660v1
                Case 19-12748-LSS              Doc 67       Filed 12/30/19        Page 27 of 49




        Objections. Objections, if any, to the proposed assumption and assignment or the Cure
         Amount proposed with respect thereto must (i) be in writing, (ii) comply with the
         applicable provisions of the Bankruptcy Rules and the Local Bankruptcy Rules, (iii) state
         with specificity the nature of the objection and, if the objection pertains to the proposed
         Cure Amount, the correct cure amount alleged by the objecting counterparty, together
         with any applicable and appropriate documentation in support thereof, and (iv) be filed
         with the Court and served upon, so as to be actually received by proposed counsel to the
         Debtors and counsel to the Supporting Lenders on or before 14 days after service of the
         Contract Assumption Notice (the “Cure Objection Deadline”), or such deadline set forth
         in the applicable Supplemental Assumption Notice, which deadline shall be no earlier
         than 14 days after service of such Supplemental Assumption Notice. If the Successful
         Bidder proposes a Section 363 Asset Sale, then the deadline to object to assumption or
         assumption and assignment solely with respect to the adequate assurance of future
         payment from the Successful Bidder shall be extended to February 19, 2020, at 4:00
         p.m.;17 provided, however, that the deadline to object to the Cure Amount or other
         matters unrelated to the identity of the Successful Bidder shall not be extended.

         24.      Any party that does not timely object to the Cure Amount, the proposed

assumption or assumption and assignment of a Designated Contract or Additional Designated

Contract listed on the Contract Assumption Notice or Supplemental Assumption Notice, any

Section 363 Asset Sale, or the assumption of the RSA is deemed to have consented (whether the

Transaction is implemented through a Plan Sale or a Section 363 Asset Sale) to (a) such Cure

Amount, (b) the assumption or assumption and assignment of such Designated Contract or

Additional Designated Contract (including the adequate assurance of future payment), (c) the

related relief requested in the Motion, (d) the Section 363 Asset Sale, and (e) the assumption of

the RSA. Such party shall be forever barred and estopped (including in connection with a

confirmation hearing for any chapter 11 plan) from objecting to the Cure Amount, the

assumption or assumption and assignment of the Designated Contract or Additional Designated



17
     The Debtors will file, as promptly as possible after the close of the Auction, but, in any event by February 14,
     2020, at 10:00 a.m., a Notice of Successful Bidder (as defined herein). The Debtors will also transmit the Notice
     of Successful Bidder via email and fax to the counterparties to the Designated Contracts (to the extent the
     Debtors have email and fax information for such parties) and post the Notice of Successful Bidder on the
     Debtors’ claims and noticing agent’s website.



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67    Filed 12/30/19      Page 28 of 49



Contract, adequate assurance of future performance, the relief requested herein, whether

applicable law excuses such counterparty from accepting performance by, or rendering

performance to, the Successful Bidder and/or the reorganized Debtors, for purposes of section

365(c)(1) of the Bankruptcy Code and from asserting any additional cure or other amounts

against the Debtors and the Successful Bidder with respect to such party’s Designated Contract

or Additional Designated Contract.

VII.     Notice Procedures

         25.      Notice of RSA/Sale Hearing. Within seven days after entry of the Bidding

Procedures Order, or as soon thereafter as practicable (the “Mailing Date”), the Debtors (or their

agents) shall serve the Motion, the Bidding Procedures Order, and the Bidding Procedures by

first-class mail, postage prepaid, upon (a) all entities reasonably known by the Debtors to have

expressed a bona fide interest in a potential Transaction during the two years preceding the date

hereof; (b) all entities known to have asserted any claim, liens, interests, or encumbrances in or

upon any of the Assets; (c) all federal, state, and local regulatory or taxing authorities or

recording offices which have a reasonably known interest in the relief requested by this Motion;

(d) the U.S. Trustee; (e) counsel to the administrative agent under the Deerfield Facility;

(f) counsel to Deerfield; (g) counsel to Vatera; (h) counsel to Oikos; (i) counsel to the Medicines

Company; (j) the Internal Revenue Service; (k) the Securities and Exchange Commission; (l) the

parties included on the Debtors’ consolidated list of their 30 largest unsecured creditors; (m) the

United States Attorney for the District of Delaware; (n) the Food and Drug Administration; and

(o) all parties entitled to notice pursuant to Local Bankruptcy Rules 2002-a(b) and 9013-1(m).

         26.      Sale Notice. In addition, on the Mailing Date or as soon as reasonably practicable

thereafter, the Debtors shall serve a sale notice, substantially in the form annexed hereto as

Exhibit D (the “Sale Notice”) by first-class mail, postage prepaid or, for those parties who have


60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67    Filed 12/30/19     Page 29 of 49



consented to receive notice by the ECF system, by ECF, upon all other known creditors of the

Debtors. The Debtors shall also post a Sale Notice and the Bidding Procedures Order on the

website of the Debtors’ claims and noticing agent. Such notice shall be sufficient and proper

notice of the Transaction with respect to known interested parties.

         27.      Publication Notice. On the Mailing Date or as soon as practicable thereafter, the

Debtors shall publish notice of the proposed Transaction, substantially in the form of the Sale

Notice (the “Publication Notice”), in the national edition of The Wall Street Journal or The New

York Times. The Debtors submit that such Publication Notice shall be sufficient and proper

notice of any Section 363 Asset Sale to any other interested parties whose identities are unknown

to the Debtors.

         28.      Notice of Successful Bidder. As soon as possible after the conclusion of the

Auction, the Debtors shall file, but not serve (except for service on counterparties to Designated

Contracts), a notice identifying any Successful Bidder (the “Post-Auction Notice,” and

collectively with the Sale Notice and Publication Notice, the “Sale Notices”).

                        BASIS FOR RELIEF AND APPLICABLE AUTHORITY

I.       A Section 363 Asset Sale Represents a Sound Exercise of the Debtors’ Business
         Judgment.

         29.      Ample authority exists for approval of the Bidding Procedures, the Expense

Reimbursement, and any Section 363 Asset Sale. The Debtors submit that application of the

section 363(b) standard for sales outside of the ordinary course of a debtor’s business is met

here. Section 363(b) of the Bankruptcy Code provides, in relevant part: “The trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. §363(b)(1). This Court’s power under Bankruptcy Code section 363 is

supplemented by Bankruptcy Code section 105(a), which provides in relevant part: “The Court



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19     Page 30 of 49



may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” Id. § 105(a). As set forth below, the Debtors submit they have satisfied

the requirements of Bankruptcy Code sections 105, 363, and 365 as those sections have been

construed by courts in the Third Circuit.

         30.      “Under Delaware law, the business-judgment rule operates as a presumption ‘that

directors making a business decision, not involving self-interest, act on an informed basis, in

good faith and in the honest belief that their actions are in the corporation’s best interest.’”

Continuing Creditors’ Comm. of Star Telecomms., Inc. v. Edgecomb, 385 F. Supp. 2d 449, 462

(D. Del. 2004) (quoting Grobow v. Perot, 539 A.2d 180, 187 (Del. 1988)); accord Ad Hoc

Comm. of Equity Holders of Tectonic Network, Inc. v. Wolford, 554 F. Supp. 2d 538, 555 n.111

(D. Del. 2008). Thus, this Court should grant the relief requested in this Motion if the Debtors

demonstrate a sound business justification therefor. See In re Del. & Hudson Ry. Co., 124 B.R.

169, 179 (D. Del. 1991).

         31.      The Debtors have sound business justifications for selling the Assets at this time

through the proposed postpetition marketing process. After protracted negotiations and an

extensive prepetition marketing process, the Debtors have arrived at the terms of the

Restructuring Support Agreement, which the Debtors consider represents the best available

restructuring alternative at present. Moreover, through the postpetition marketing process and the

Bidding Procedures, the Debtors will continue to subject the Supporting Lender Transaction to

higher and better offers. The marketing process set forth in the Bidding Procedures is value

maximizing, in that it allows Potential Bidders maximum flexibility to structure Bids in a manner

that best suits the goals of the Potential Bidder, while ensuring that Qualified Bids provide

maximum value for the Assets or the Reorganized Melinta Common Stock. To this end, in the




60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67    Filed 12/30/19     Page 31 of 49



event that a Bid is submitted which (a) contemplates a Section 363 Asset Sale, and (b) is higher

and better than the Supporting Lender Transaction, this Court should approve the Section 363

Asset Sale.

II.      The Bidding Procedures Are Fair and Are Designed to Elicit the Highest or
         Otherwise Best Transaction Alternative.

         32.      Bankruptcy Code section 363(b)(1) provides that “[t]he trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). The purpose of sale procedures is to promote competitive bidding

and maximize the value of the Debtors’ assets. See Calpine Corp. v. O’Brien Envtl. Energy, Inc.

(In re O’Brien Envtl. Energy, Inc.), 181 F.3d 527, 537 (3d Cir. 1999); see also Official Comm. of

Subordinated Bondholders v. Integrated Res. Inc. (In re Integrated Res. Inc.), 147 B.R. 650, 659

(S.D.N.Y. 1992).

         33.      The Bidding Procedures are appropriate under these applicable standards and are

designed to ensure that the bidding process is fair and will yield the maximum value for their

estates and stakeholders. The Bidding Procedures proposed herein are designed to maximize the

value received for in a Transaction by facilitating a competitive bidding process in which all

Potential Bidders are encouraged to participate and submit competing bids (while giving

Potential Bidders flexibility in structuring their Bids). The Bidding Procedures provide potential

bidders with sufficient notice and opportunity to acquire information necessary to submit timely

and informed bids at each stage of the sale process. Thus, the Debtors and all parties in interest

can be assured that the consideration received will be fair and reasonable. At the same time, the

Bidding Procedures provide the Debtors with the opportunity to consider all competing bids and

to select, in their reasonable business judgment, and after consultation with the Consultation

Parties and their advisors, the highest and best Transaction offer.



60124/0001-18881660v1
                Case 19-12748-LSS        Doc 67     Filed 12/30/19    Page 32 of 49



III.     The Proposed Expense Reimbursement Should Be Authorized.

         34.      The Debtors seek authorization to pay the Expense Reimbursement of up to

$2,000,000 to the Supporting Lenders in the event that the Supporting Lenders are not the

Successful Bidder (or if the Debtors consummate any Plan or Section 363 Asset Sale of all or

substantially all of the Debtors’ Assets other than the Supporting Lender Transaction). Approval

of expense reimbursements and other forms of bidding protections in connection with the sale of

significant assets pursuant to section 363 of the Bankruptcy Code has become established

practice in chapter 11 cases. Such bidding protections enable a debtor to ensure a sale to a

contractually committed bidder at a price the debtor believes is fair, while providing the debtor

with an opportunity to enhance the value to its estate through an auction process. Historically,

bankruptcy courts have approved bidding incentives similar to the Expense Reimbursement

pursuant to the business-judgment rule. See Integrated Res., Inc., 147 B.R. at 654–63; In re 995

Fifth Ave. Assocs., L.P., 96 B.R. 24, 28–29 (Bankr. S.D.N.Y. 1989).

         35.      The United States Court of Appeals for the Third Circuit, however, has

established standards for determining the propriety of bidding incentives in the bankruptcy

context. See O’Brien Envtl. Energy, Inc., 181 F.3d at 533–38; see also In re Reliant Energy

Channelview LP, 594 F.3d 200 (3d Cir. 2010). The Court has held that even though bidding

incentives are measured against a business-judgment standard in nonbankruptcy transactions, the

administrative expense provisions of Bankruptcy Code section 503(b) govern in the bankruptcy

context. See O’Brien Envtl. Energy, 181 F.3d at 535. Accordingly, to be approved, bidding

incentives must provide some postpetition benefit to the debtor’s estate. See id.

         36.      The amount of the Expense Reimbursement is reasonable and appropriate in light

of the size and nature of the transaction and the efforts that have been and will be expended by

the Supporting Lenders. Notwithstanding the fact that the Supporting Lenders are existing


60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19    Page 33 of 49



secured lenders of the Debtors, the Supporting Lenders have performed and will continue to

perform substantial incremental work to formulate, document, and close the Supporting Lender

Transaction, including, without limitation, conducting substantial due diligence concerning the

Debtors’ business and Assets (recognizing that potential ownership and operation the

reorganized Debtors presents incremental risks and other considerations beyond those faced by a

secured lender); negotiating and documenting the terms of use of cash collateral, the Bidding

Procedures, and the Restructuring Support Agreement; addressing regulatory and other

administrative requirements associated with a potential acquisition of the Reorganized Melinta

Common Stock; and negotiating, drafting, and supporting certain the Definitive Documentation

that has not yet been prepared as of the Petition Date. All of these efforts have positioned the

Debtors, with the support of their largest prepetition creditors, to commence these Chapter 11

Cases with a path to maximize value and emerge from chapter 11.

         37.      Moreover, the Expense Reimbursement is actually necessary to preserve the value

of the estate. The Expense Reimbursement was heavily negotiated and was necessary to secure

the Supporting Lenders’ commitment under the Restructuring Support Agreement. As such, the

Expense Reimbursement enables the Debtors to ensure a value maximizing Transaction, while,

at the same time, providing them with the potential of even greater benefit to the estates.

Moreover, payment of the Expense Reimbursement will not diminish the Debtors’ estates.

         38.      Courts in this and other districts have approved protections similar to the Expense

Reimbursement as reasonable and consistent with the type and range of bidding protection

typically approved. See, e.g., In re Empire Generating Co. LLC, Case No. 19-23007 (RDD)

(Bankr. S.D.N.Y. June 10, 2019) (approving expense reimbursement of up to $2 million and

break-up fee of $1 million for secured lender credit bidding existing debt); In re Pernix Sleep




60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19      Page 34 of 49



Inc., Case No. 19-10323 (CSS) (Bankr. D. Del. Mar. 22, 2019) (approving expense

reimbursement of up to $1.134 million for secured lender credit bidding existing debt); In re

Sancilio Pharma., Case No. 18-11333 (CSS) (Bankr D. Del. June 28, 2018) (approving break-up

fee of $450,000 and expense reimbursement of up to $1 million for secured lender credit bidding

existing debt); In re Standard Register Co., Case No. 15-10541 (BLS) (Bankr. D. Del. Apr. 15,

2015) (approving an expense reimbursement of up to $1.5 million for secured lender credit

bidding existing debt).

IV.      Any Section 363 Asset Sale Will Satisfy the Requirements of Bankruptcy Code
         Section 363(F) for a Sale Free and Clear of Interests.

         39.      The Supporting Lender Transaction contemplates the acquisition of the

Reorganized Melinta Common Stock through the Restructuring Support Agreement and a

chapter 11 Plan. However, in the event that the Successful Bidder proposes a Section 363 Asset

Sale, the Debtors seek authority to sell the Assets free and clear of any interest, pursuant to

Bankruptcy Code section 363(f).

         40.      Bankruptcy Code section 363(f) provides:

         The Trustee may sell property under subsection (b) or (c) of this section free and
         clear of any interest in such property of an entity other than the estate, only if –

                  (1)    applicable non-bankruptcy law permits sale of such property free
                         and clear of such interest;

                  (2)    such entity consents;

                  (3)    such interest is a lien and the price at which such property is to be
                         sold is greater than the aggregate value of all liens on such
                         property;

                  (4)    such interest is in bona fide dispute; or

                  (5)    such entity could be compelled, in a legal or equitable proceeding,
                         to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19     Page 35 of 49



         41.      As Bankruptcy Code section 363(f) is stated in the disjunctive, when proceeding

pursuant to section 363(b), it is only necessary to meet one of the five conditions of section

363(f). The Debtors submit that one or more of the conditions set forth in section 363(f) of the

Bankruptcy Code will be satisfied with respect to any Section 363 Asset Sale.

         42.      The primary lienholders with respect to the Assets are the Supporting Lenders

who, by virtue of the Restructuring Support Agreement, have consented, pursuant to Bankruptcy

Code section 363(f)(2), to the Bidding Procedures. The Debtors anticipate that any Section 363

Asset Sale will satisfy Bankruptcy Code section 363 by virtue of either (a) generating proceeds

with an aggregate value that exceeds the Supporting Lenders’ liens, or (b) the Supporting

Lenders’ consent to such Section 363 Asset Sale.

         43.      The Debtors will send the Sale Notice to, among others, all parties who assert

liens or claims against the Assets. Any holder of a claim against or interest in the assets who

does not object to the Section 363 Asset Sale will be deemed to have consented to the sale of the

Assets free and clear. 11 U.S.C. 363(f)(2); see Hargrave v. Twp. of Pemberton, 175 B.R. 855,

858 (Bankr. D.N.J. 1994). Moreover, the Debtors believe that any parties that do object on the

basis that they hold liens or claims against the Assets will either (a) be holders of liens or claims

that are subject to a bona fide dispute or (b) would be compelled to accept cash in satisfaction of

their interests. Cf. 11 U.S.C. §§ 363(f)(3) & 363(f)(5).

         44.      Any lienholder also will be adequately protected by having its liens, if any, attach

to the proceeds of the Section 363 Asset Sale, in the same order of priority, with the same

validity, force, and effect, that such creditor had prior to the sale, subject to any claims and

defenses that the Debtors and their estates may possess with respect thereto. Cf. id. § 363(f)(3).

Therefore, pursuant to Bankruptcy Code section 363, the Debtors may sell the Assets free and




60124/0001-18881660v1
                Case 19-12748-LSS          Doc 67     Filed 12/30/19     Page 36 of 49



clear of all liens, claims, and encumbrances, except to the extent of the permitted encumbrances,

if the Debtors elect to pursue a Section 363 Asset Sale.

         45.      The Debtors also submit that it is appropriate to sell the Assets free and clear of

successor liability relating to the Debtors’ businesses. Such a provision ensures that the

Successful Bidder is protected from any claims or lawsuits premised on the theory that the

Successful Bidder is a successor in interest to one or more of the Debtors. Courts have

consistently held that a buyer of a debtor’s assets pursuant to a Bankruptcy Code section 363 sale

takes free and clear from successor liability relating to the debtor’s business. See, e.g., In re

Trans World Airlines, Inc., 322 F.3d 283, 288–93 (3d Cir. 2003) (sale of assets pursuant to

section 363(f) barred successor liability claims for employment discrimination and rights under

travel voucher program); United Mine Workers of Am. 1992 Benefit Plan v. Leckie Smokeless

Coal Co. (In re Leckie Smokeless Coal Co.), 99 F.3d 573, 585–87 (4th Cir. 1996) (affirming the

sale of debtors’ assets free and clear of certain taxes); Amphenol Corp. v. Shandler (In re Insilco

Techs., Inc.), 351 B.R. 313, 322 (Bankr. D. Del. 2006) (stating that a 363 sale permits a buyer to

take ownership of property without concern that a creditor will file suit based on a successor

liability theory); see also In re Gen. Motors Corp., 407 B.R. 463, 505–06 (Bankr. S.D.N.Y.

2009) (holding that “[t]he law in this Circuit and District is clear; the Court will permit GM’s

assets to pass to the purchaser free and clear of successor liability claims, and in that connection,

will issue the requested findings and associated injunction.”); In re Chrysler LLC, 405 B.R. 84,

111 (Bankr. S.D.N.Y. 2009) (“[I]n personam claims, including any potential state successor or

transferee liability claims against New Chrysler, as well as in rem interests, are encompassed by

section 363(f) and are therefore extinguished by the Sale.”).




60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19      Page 37 of 49



         46.      The purpose of an order authorizing the transfer of assets free and clear of all

liens, claims, encumbrances and all other interests would be frustrated if claimants could

thereafter use the transfer as a basis to assert claims against a purchaser arising from a seller’s

pre-sale conduct. Moreover, without such assurances, the Debtors would run the risk that

potential bidders may not enter the Auction or, if they did, would do so with reduced bid

amounts. To that end, if the Debtors elect to pursue a Section 363 Asset Sale, the Successful

Bidder should not be liable under any theory of successor liability relating to the Debtors’

businesses, but should hold the Assets free and clear.

V.       Credit Bidding Should Be Authorized Under Bankruptcy Code Section 363(k).

         47.      Pursuant to section 363(k) of the Bankruptcy Code, unless the court for cause

orders otherwise, the holder of a claim secured by property that is the subject of the sale “may

bid at such sale, and, if the holder of such claim purchases such property, such holder may offset

such claim against the purchase price of such property.” 11 U.S.C. § 363(k). Section 363(k)

allows such secured creditor to bid the full face amount of its claim. See Cohen v. KB Mezzanine

Fund II, LP (In re Submicron Sys. Corp.), 432 F.3d 448, 459-60 (3d Cir. 2006) (stating that

interpreting section 363(k) of the Bankruptcy Code to cap credit bids at the economic value of

the underlying collateral “is theoretically nonsensical”).

         48.      The Bidding Procedures propose that the Supporting Lenders may credit bid all or

a portion of the Prepetition Credit Agreement Claims “to the fullest extent permitted by Section

363(k).” As set forth in greater detail in the Cash Collateral Order, the Supporting Lenders are

the beneficiaries of a lien over substantially all of the Assets being sold pursuant to the Bidding

Procedures. As such, the Credit Bid is permissible, to the fullest extent permitted by Section

363(k). Moreover, the Supporting Lenders are prohibited, absent further order of this Court, from

credit bidding any Prepayment Fee under the Prepetition Credit Agreement.


60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19      Page 38 of 49



VI.      Any Successful Bidder Should Be Entitled to the Protections of Bankruptcy Code
         Section 363(m).

         49.      Bankruptcy Code section 363(m) provides in relevant part that the reversal or

modification on appeal of an authorization under section 363(b) of a sale or lease of property

does not affect the validity of a sale or lease under such authorization to a buyer who bought or

leased such property in good faith, whether or not such entity knew of the pendency of the

appeal, unless such authorization and such sale or lease were stayed pending appeal. See 11

U.S.C. § 363(m). Pursuant to section 363(m) of the Bankruptcy Code, a good faith purchaser is

one who purchases assets for value, in good faith, and without notice of adverse claims. See

Mark Bell Furniture Warehouse, Inc. v. D.M. Reid Assocs., Ltd. (In re Mark Bell Furniture

Warehouse, Inc.), 992 F.2d 7, 8 (1st Cir. 1993); Willemain v. Kivitz, 764 F.2d 1019, 1023 (4th

Cir. 1985); In re Congoleum Corp., Case No. 03-51524, 2007 WL 1428477, at *2 (Bankr. D.

N.J. May 11, 2007); Abbotts Dairies of Pa., 788 F.2d at 147.

         50.      As set forth in greater detail herein, the Debtors’ marketing efforts and

negotiations with Potential Bidders have been and will continue to be undertaken at arm’s-length

and without collusion, with all parties having the opportunity to be represented by their own

sophisticated counsel. Accordingly, the Debtors request that any Sale Order include a provision

that the Successful Bidder for the Assets is a “good faith” buyer within the meaning of section

363(m) of the Bankruptcy Code. The Debtors believe that providing the Successful Bidder with

such protection will ensure that the maximum price will be received by the Debtors for the

Assets and that, if the Debtors elect to pursue a Section 363 Asset Sale, the closing of the Section

363 Asset Sale will occur promptly. Moreover, neither the Debtors nor any Potential Bidder has

engaged in any conduct that would cause or permit any Section 363 Asset Sale to be avoided

under section 363(n) of the Bankruptcy Code. Additionally, the Bidding Procedures are designed



60124/0001-18881660v1
                Case 19-12748-LSS        Doc 67     Filed 12/30/19     Page 39 of 49



to prevent the Debtors or the Successful Bidder (or the Backup Bidder as defined in the Bidding

Procedures) from engaging in any conduct that would cause or permit any Section 363 Asset

Sale to the Successful Bidder (or the Backup Bidder) pursuant thereto and hereto, to be avoided

under section 363(n) of the Bankruptcy Code.

VII.     Assumption of the Restructuring Support Agreement Is Authorized by Section
         365(a) of the Bankruptcy Code.

         51.      In the event that the Supporting Lenders are the Successful Bidder, the Debtors

respectfully submit that this Court should authorize the Debtors to assume the Restructuring

Support Agreement pursuant to Bankruptcy Code section 365(a). The Debtors’ decision to

assume the Restructuring Support Agreement, if applicable, following the marketing process,

represents (and will continue to represent) an exercise of sound business judgment. Bankruptcy

Code section 365(a) provides that a debtor “subject to the court’s approval, may assume or reject

any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a). The decision to

assume an executory contract or unexpired lease is a matter within the “business judgment” of

the debtor. See In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (the “resolution

of [the] issue of assumption or rejection will be a matter of business judgment by the bankruptcy

court”); Nat’l Labor Relations Bd. v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d

Cir. 1982), aff’d, 465 U.S. 573 (1984); see also In re Trans World Airlines, Inc., 261 B.R. 103,

120–21 (Bankr. D. Del. 2001).

         52.      When applying the business-judgment rule in connection with a decision under

Bankruptcy Code section 365, courts show great deference to a debtor’s business decisions. See

e.g., In re Armstrong World Indus., Inc., 348 B.R. 136, 162 (Bankr. D. Del. 2006) (“Courts have

uniformly deferred to the business judgment of the debtor to determine whether the rejection of

an executory contract or unexpired lease by the debtor is appropriate under section 365(a).”);



60124/0001-18881660v1
                 Case 19-12748-LSS             Doc 67       Filed 12/30/19         Page 40 of 49



Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co. (In re Wheeling-Pittsburg Steel Corp.),

72 B.R. 845, 849 (Bankr. W.D. Penn. 1987) (“Ordinarily, courts accord the debtor’s business

judgment a great amount of deference since the decision to assume or reject an executory

contract is an administrative not a judicial matter.”). Application of the business-judgment rule

requires a court to approve a debtor’s business decision unless the decision is the product of bad

faith, whim, or caprice. See Lubrizol Enters., Inc. v. Richmond Metal Finishers, Inc., 756 F.2d

1043, 1047 (4th Cir. 1985); see also In re Caribbean Petroleum Corp., 444 B.R. 263, 268

(Bankr. D. Del. 2010).

         53.      The Restructuring Support Agreement provides the Debtors with an actionable

path to confirmation of a Plan and emergence from chapter 11, and emergence from Chapter 11,

all with the support of the Debtors’ largest creditor.18 The Restructuring Support Agreement was

negotiated in good faith and at arm’s length. Moreover, the Debtors will seek approval of the

Restructuring Support Agreement only if the Supporting Lender Transaction emerges as the

Successful Bid—in other words, after the Supporting Lender Transaction has been thoroughly

market-tested, and parties with alternative transaction proposals have had a full opportunity to

present such proposals for evaluation by the Debtors and the consultation parties. In this way, the

process ensures that the Debtors will receive the highest and best value for the Assets or the

Reorganized Melinta Common Stock (as applicable). For these reason, assumption of the

Restructuring Support Agreement reflects an exercise of the Debtors’ sound business judgment,

satisfying the standard for assumption in this District.


18
     Consistent with the requirements for confirmation of a chapter 11 plan, the Plan contemplated by the
     Restructuring Support Agreement will provide for the payment in full in cash of the Debtors’ administrative and
     priority claims or such other treatment as may be necessary to render such claims unimpaired. The Debtors not
     that, in evaluating Bids that propose a Section 363 Asset Sale, they will consider whether the Bid offer
     sufficient cash consideration to confirm a chapter 11 plan of liquidation, including cash sufficient to render all
     administrative and priority claims



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19    Page 41 of 49



         54.      Moreover, payment of the Transaction Expenses on the terms and conditions set

forth in the RSA should be approved. The payment of these expenses were key aspects of the

consideration embodied in the RSA, and encouraged the Supporting Lenders to negotiate and

agree to the RSA, the proposed Plan, and the transactions contemplated thereby.

         55.      Courts in this District have approved debtors’ assumption of agreements similar

to the RSA. See, e.g., In re Hexion Holdings LLC, Case No. 19-10684 (KG) (Bankr. D. Del. May

15, 2019); In re New Mach Gen, LLC, Case NO. 18-11368 (MFW) (Bankr. D. Del. July 2,

2018); In re FirstRain, Inc., Case No. 17-11249 (LSS) (Bankr. D. Del. June 21, 2017); In re

Aspect Software Parent, Inc., Case No. 16-10597 (MFW) (Bankr. D. Del. Apr. 21, 2016); In re

Altegrity, Inc., Case No. 15-10226 (LSS) (Bankr. D. Del. Mar. 16, 2015).

VIII. Assumption of Executory Contracts and Unexpired Leases Should Be Authorized.

         56.      Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession “subject to the court’s approval, may assume or reject any executory contract or

[unexpired] lease of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court

approval of a debtor’s decision to assume or reject an executory contract or unexpired lease is

whether the debtor’s reasonable business judgment supports assumption or rejection. See, e.g., In

re HQ Glob. Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (debtor’s decision to

assume or reject executory contract is governed by business-judgment standard and can only be

overturned if decision was “product of bad faith, whim, or caprice”); see also In re Market

Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (assumption or rejection of lease “will be a

matter of business judgment by the bankruptcy court”); Sharon Steel Corp. v. Nat’l Fuel Gas

Distrib. Corp., 872 F.2d 36, 39–40 (3d Cir. 1989) (same). If the debtor’s business judgment has

been reasonably exercised, a court should approve the assumption or rejection of an unexpired

lease or executory contract. See Grp. of Institutional Inv’rs v. Chi. M. St. P. & P.R. Co., 318 U.S.


60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19      Page 42 of 49



523, 550–51 (1943); Sharon Steel Corp., 872 F.2d at 36, 39–40. “The business judgment test

‘requires only that the trustee [or debtor in possession] demonstrate that [assumption or]

rejection of the executory contract will benefit the estate.’” Wheeling-Pittsburgh Steel Corp. v.

West Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72 B.R. 845, 846 (Bankr. W.D.

Pa. 1987) (first alteration in original)(quoting In re Stable Mews Assocs., 41 B.R. 594, 596

(Bankr. S.D.N.Y 1984)). “[Any] [m]ore exacting scrutiny would slow the administration of the

debtor’s estate and increase costs, interfere with the Bankruptcy Code’s provision for private

control of administration of the estate, and threaten the court’s ability to control a case

impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

Moreover, pursuant to section 365(b)(1) of the Bankruptcy Code, for a debtor to assume an

executory contract, it must “cure[, or provide] adequate assurance that the [debtor] will promptly

cure” any default, including compensation for any “actual pecuniary loss” relating to such

default. 11 U.S.C. § 365(b)(1).

         57.      Once an executory contract is assumed, the trustee or debtor in possession may

elect to assign such contract. See L.R.S.C. Co. v. Rickel Home Ctrs., Inc. (In re Rickel Home

Ctrs., Inc.), 209 F.3d 291, 299 (3d Cir. 2000) (“[T]he Code generally favors free assignability as

a means to maximize the value of the debtor’s estate . . . .”); see also Leonard v. Gen. Motors

Corp.( In re Headquarters Dodge, Inc.), 13 F.3d 674, 682 (3d Cir. 1994) (noting purpose of

section 365(f) is to assist trustee in realizing the full value of the debtor’s assets). Section

365(f)(1) of the Bankruptcy Code permits a debtor to assign unexpired leases and contracts free

from anti-assignment restrictions, providing, in pertinent part, that:

         [n]otwithstanding a provision in an executory contract or unexpired lease of the
         debtor, or in applicable law, that prohibits, restricts, or conditions the assignment
         of such contract or lease, the trustee may assign such contract or lease under
         paragraph (2) of this subsection.



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67      Filed 12/30/19       Page 43 of 49




11 U.S.C. § 365(f)(1). Furthermore, section 365(f)(3) of the Bankruptcy Code prohibits

enforcement of any clause creating a right to modify or terminate the contract or lease upon a

proposed assumption or assignment thereof. See 11 U.S.C. § 365(f)(3). See, e.g., In re Jamesway

Corp., 201 B.R. 73, 77–78 (Bankr. S.D.N.Y. 1996) (section 365(f)(3) of the Bankruptcy Code

prohibits enforcement of any lease clause creating a right to terminate the lease because it is

being assumed or assigned, thereby indirectly barring assignment by a debtor). Other courts have

recognized that provisions that have the effect of restricting assignments cannot be enforced. See

In re Rickel Home Ctrs., Inc., 240 B.R. 826, 831 (D. Del. 1998) (“In interpreting Section 356(f)

[sic], courts and commentators like have construed the terms to not only render unenforceable

lease provisions which prohibit assignment outright, but also lease provisions that are so

restrictive that they constitute de facto anti-assignment provisions.”)

         58.      Section 365(f) of the Bankruptcy Code provides that the “trustee may assign an

executory contract . . . only if . . . the trustee assumes such contract . . . and . . . adequate

assurance of future performance . . . is provided.” 11 U.S.C. § 365(f)(2). The meaning of

“adequate assurance of future performance” depends on the facts and circumstances of each case,

but should be given a “practical, pragmatic construction.” In re DBSI, Inc., 405 B.R. 698, 708

(Bankr. D. Del. 2009); EBG Midtown S. Corp. v. McLaren/Hart Envtl. Eng’g Corp. (In re

Sanshoe Worldwide Corp.), 139 B.R. 585, 592 (S.D.N.Y. 1992), aff’d, 993 F.2d 300 (2d Cir.

1993); see also In re Decora Indus. Inc., 2002 WL 32332749 at *8 (D. Del. May 20, 2002)

(“adequate assurance falls short of an absolute guaranty of payment”); Carlisle Homes, Inc. v.

Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1988).

         59.      Adequate assurance may be provided by demonstrating the assignee’s financial

health and experience in managing the type of enterprise or property assigned. See, e.g., In re



60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19    Page 44 of 49



Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (adequate assurance is present when

prospective assignee of lease from debtor has financial resources and has expressed willingness

to devote sufficient funding to business to give it strong likelihood of succeeding).

         60.      To facilitate and effect the Transaction, the Debtors request approval under

Bankruptcy Code section 365 of the Debtors’ assumption or assumption and assignment (as

applicable) of the Designated Contracts to the Successful Bidder. The Debtors further request

that the Sale Order provide that the Designated Contracts will remain in full force and effect for

the benefit of, the Successful Bidder (and be transferred to a Successful Bidder, to the extent

applicable) notwithstanding any provisions in the Designated Contracts, including those

described in Bankruptcy Code sections 365(b)(2) and (f)(1) and (3), that prohibit such

assumption or assumption and assignment.

         61.      The Bidding Procedures contemplate that a Transaction may be completed

pursuant to either a Section 363 Asset Sale or a Plan Sale. The Debtors propose to serve Contract

Assumption Notices on all counterparties to Designated Contracts as set forth herein and in the

Bidding Procedures Order, and provide such counterparties with an opportunity to object to

assumption (or assumption and assignment, as applicable) and the Debtors’ proposed Cure

Amount. In the event that the Debtors elect to pursue a Section 363 Asset Sale, the Designated

Contracts will be assumed at closing of such Section 363 Asset Sale. In the event that the

Debtors elect to pursue a Plan Sale, such Designated Contracts will be assumed in accordance

with the Plan. In the event that the Debtors elect to pursue a Plan Sale (a) counterparties to

Designated Contracts who received a Contract Assumption Notice in accordance with this

Motion and did not object to the proposed assumption or Cure Amount shall be deemed to have

consented to the assumption in connection with the Plan Sale, and (b) the Debtors will be




60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67    Filed 12/30/19     Page 45 of 49



permitted, in accordance with the orders of this Court related to the Debtors’ disclosure

statement and Plan, to designate additional contracts for assumption by the Debtors, provided

that such contracts were not previously rejected by order of this Court.

         62.      The Debtors’ assumption or assumption and assignment of the Designated

Contracts to the Successful Bidder meets the business-judgment standard and satisfies the

requirements of section 365 of the Bankruptcy Code. The assumption or assumption and

assignment is necessary for the Successful Bidder to conduct business going forward. Because

no purchaser would take the Assets without certain executory contracts and unexpired leases, the

assumption and assignment of such agreements is essential to securing the highest or otherwise

best offer for the Assets. Further, upon consummation of any Section 363 Asset Sale, the Debtors

will no longer continue to operate the Assets and will therefore have no use for any of the

executory contracts and unexpired leases previously utilized in the ordinary course of the

operation of the Assets.

         63.      To the extent that any defaults exist under any executory contract or unexpired

lease that is to be assumed or assumed and assigned in connection with the sale of the Assets, the

Debtors of the Successful Bidder, as applicable, will cure any such default prior to such

assumption or assumption and assignment.

         64.      The Debtors contemplate that the Successful Bidder will be able to provide

adequate assurance of future performance in connection with any assumed or assumed and

assigned executory contracts and unexpired leases, because such Successful Bidder must submit

evidence sufficient to demonstrate its financial wherewithal and ability to consummate the

Transaction. In addition, under the Assumption Procedures, the non-Debtor party to any




60124/0001-18881660v1
                 Case 19-12748-LSS        Doc 67     Filed 12/30/19     Page 46 of 49



Designated Contract will have the opportunity to object to adequate assurance of future

performance by the Successful Bidder.

         65.      If the Debtors elect to pursue a Section 363 Asset Sale, the Debtors will present

facts at the Sale Hearing to show the financial credibility, willingness, and ability of the

Successful Bidder to perform under the Designated Contracts. The Sale Hearing thus will afford

the Court and other interested parties the opportunity to evaluate the ability of the Successful

Bidder to provide adequate assurance of future performance under the Designated Contracts, as

required under Bankruptcy Code section 365(b)(1)(C). Further, as set forth above, the Debtors

will give notice to all parties to the Designated Contracts of their intention to assume or assume

and assign the Designated Contracts, as the case may be, and what the Debtors believe are the

Cure Amounts.

         66.      Accordingly, the Debtors submit that implementation of the proposed Assumption

Procedures is appropriate in these cases. The Court, therefore, should have a sufficient basis to

authorize the Debtors to reject or assume and assign contracts as will be set forth in the

Successful Bidder’s asset purchase agreement.

IX.      The Forms of Notice and Notice Procedures for the Bidding Procedures, the
         Auction, and the RSA/Sale Hearing Are Reasonable and Appropriate.

         67.      Pursuant to Bankruptcy Rules 2002(a) and (c), the Debtors are required to notify

creditors of the Sale, including a disclosure of the time and place of any auction, the terms and

conditions of the Sale, and the deadline for filing any objections thereto. See Fed. R. Bankr. P.

2002 (a), (c).

         68.      The Debtors submit that the notice procedures described above fully comply with

Bankruptcy Rule 2002 and are reasonably calculated to provide timely and adequate notice of the

Bidding Procedures, the Auction, and the RSA/Sale Hearing to the Debtors’ creditors and all



60124/0001-18881660v1
                Case 19-12748-LSS           Doc 67   Filed 12/30/19      Page 47 of 49



other interested parties that are entitled to notice, as well as those parties that have expressed a

bona fide interest in acquiring the Assets.

         69.      Accordingly, the Debtors respectfully request that the Court approve the notice

procedures set forth herein, including the form and manner of service of the Sale Notice, the

Publication Notice, and the Notice of Successful Bidder and that no other or further notice of the

Bidding Procedures, the Auction, and the RSA/Sale Hearing is necessary or required.

X.       Relief Under Bankruptcy Rules 6004(h) and 6006(d) Is Appropriate.

         70.      Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property . . . is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” Fed. R. Bankr. P. 6004(h). Additionally, Bankruptcy Rule 6006(d)

provides that an “order authorizing the trustee to assign an executory contract or unexpired

lease . . . is stayed until the expiration of 14 days after the entry of the order, unless the court

orders otherwise.” Fed. R. Bankr. P. 6006(d). The Debtors request that each of the Bidding

Procedures Order and the Sale Order be effective immediately upon its entry by providing that

the fourteen-day stays under Bankruptcy Rules 6004(h) and 6006(d) are waived.

         71.      The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient

time for an objecting party to request a stay pending appeal before an order can be implemented.

See Fed R. Bankr. P. 6004(h), 6006(d) advisory committee’s note to 1999 amendment. The stay

pursuant to Bankruptcy Rule 6004(h) may be waived to allow a Sale to close immediately

“where there has been no objection to the procedure.” See 10 COLLIER ON BANKRUPTCY ¶

6004.11 (16th ed. 2016). Furthermore, if an objection is filed and overruled, and the objecting

party informs the court of its intent to appeal, the stay may be reduced to the amount of time

actually necessary to file an appeal. Id.




60124/0001-18881660v1
                Case 19-12748-LSS         Doc 67     Filed 12/30/19      Page 48 of 49



         72.      Following the Sale Hearing, the Debtors seek to close the Sale as soon as possible

following the Sale Hearing in order to maximize value received for the Assets. Accordingly, the

Debtors hereby request that the Court waive the fourteen-day stay period under Bankruptcy

Rules 6004(h) and 6006(d).

                                               NOTICE

         73.      Notice of this Motion will be given to: (a) the U.S. Trustee, (b) counsel to the

administrative agent under the Deerfield Facility, (c) counsel to Deerfield, (d) counsel to Vatera,

(e) counsel to Oikos, (f) counsel to The Medicines Company, (g) the Internal Revenue Service,

(h) the Securities and Exchange Commission, (i) the parties included on the Debtors’

consolidated list of their 30 largest unsecured creditors, (j) the United States Attorney for the

District of Delaware, (k) the Food and Drug Administration, (l) all parties who have expressed a

written interest in the Assets within the last two years preceding the date hereof, (m) all entities

known to have asserted any claim, liens, interests, or encumbrances in or upon any of the Assets,

(n) all federal, state, and local regulatory or taxing authorities or recording offices which have a

reasonably known interest in the relief requested by this Motion, and (o) all parties entitled to

notice pursuant to Bankruptcy Rule 2002(b) and Local Bankruptcy Rule 2002-1. The Debtors

submit that, under the circumstances, no other or further notice is required.

                                       NO PRIOR REQUEST

         74.      No previous request for the relief sought herein has been made to this Court or

any other court.



                            [Remainder of Page Intentionally Left Blank]




60124/0001-18881660v1
                Case 19-12748-LSS       Doc 67     Filed 12/30/19    Page 49 of 49



                                         CONCLUSION

         The Debtors respectfully request that this Court enter the Bidding Procedures Order and,

following the RSA/Sale Hearing, either the Sale Order, or the RSA Order, granting the relief

sought herein and granting such other and further relief as may be just and proper.

 Dated: Wilmington, Delaware
        December 30, 2019

                                         COLE SCHOTZ P.C.

                                         /s/ David R. Hurst
                                         David R. Hurst (I.D. No. 3743)
                                         J. Kate Stickles (I.D. No. 2917)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 652-3131
                                         Fax: (302) 652-3117

                                         – and –

                                         SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                         Joseph O. Larkin (I.D. No. 4883)
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-3000
                                         Fax: (302) 651-3001

                                         – and –

                                         Ron E. Meisler
                                         Albert L. Hogan III
                                         Christopher M. Dressel
                                         155 North Wacker Drive
                                         Chicago, Illinois 60606-1720
                                         Telephone: (312) 407-0700
                                         Fax: (312) 407-0411

                                         Proposed Counsel to Debtors
                                         and Debtors-in-Possession




60124/0001-18881660v1
